Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, 11, and 20, the closest found prior art does not teach separately or in combination the claimed subject matter of an aggregator system operably connected to the at least one wheel end component and configured to: receive position information for the at least one wheel end component from a user interface; receive identification information for the at least one wheel end component from the at least one wheel end component; associate the position information with the identification information for the at least one wheel end component; receive the sensor data from the at least one wheel end component; associate the sensor data with the position information for the at least one wheel end component; and output the sensor data together with the associated position information for the at least one wheel end component, wherein the aggregator system includes a portable aggregator device and an aggregator base unit, wherein the portable aggregator device is attachable to and detachable from the aggregator base unit, wherein the portable aggregator device is detached from the aggregator base unit in the commissioning step and receives the position information and the identification information in the commissioning step, wherein the portable aggregator device is attached to the aggregator base unit in the operating step, wherein the portable aggregator device receives the sensor data and associates the sensor data with the positioning information in the operating step, and wherein the portable aggregator device is operably connected to the aggregator base unit and transmits the position information and the identification information to the aggregator base unit..  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/5/2022